Name: Commission Regulation (EC) No 2336/2002 of 23 December 2002 amending Regulation (EC) No 1367/2002 introducing preventive distillation as provided for in Article 30 of Council Regulation (EC) No 1493/1999 in Portugal
 Type: Regulation
 Subject Matter: agricultural policy;  food technology;  beverages and sugar;  Europe;  trade policy
 Date Published: nan

 Avis juridique important|32002R2336Commission Regulation (EC) No 2336/2002 of 23 December 2002 amending Regulation (EC) No 1367/2002 introducing preventive distillation as provided for in Article 30 of Council Regulation (EC) No 1493/1999 in Portugal Official Journal L 349 , 24/12/2002 P. 0028 - 0028Commission Regulation (EC) No 2336/2002of 23 December 2002amending Regulation (EC) No 1367/2002 introducing preventive distillation as provided for in Article 30 of Council Regulation (EC) No 1493/1999 in PortugalTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 2585/2001(2), and in particular Article 33 thereof,Whereas:(1) Under the preventive distillation introduced in Portugal, producers are required to deliver their wine for distillation and distillers are required to deliver the alcohol obtained to the intervention agency before a specified date.(2) However, the public storage facilities in Portugal are full and the public authorities have been unable to accept deliveries of alcohol from the distillers, with the result that the storage facilities of certain distillers are now also full. This prevents them from accepting delivery of new wine for distillation before the date laid down in the Regulation.(3) To rectify this situation, the date by which wine must be delivered for distillation and the date by which alcohol must be delivered to public storage should be postponed for one month.(4) Since the deadline for delivery for distillation fell on 30 November 2002, this Regulation should apply from 1 December 2002.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Article 4(3) of Regulation (EC) No 1367/2002, is hereby replaced by the following:"3. The wine must be delivered to the distilleries by 31 December 2002 at the latest. The alcohol obtained must be delivered to the intervention agency by 28 February 2003 at the latest."Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 December 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 December 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 345, 29.12.2001, p. 10.